DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of the common electrode is electrically connected to the conductive layer via a second contact hole provided in the second organic insulating film, wherein the conductive layer is electrically connected to the common wiring via a third contact hole provided in the first organic insulating film, and wherein the pixel electrode overlaps with the common wiring. The prior art does not disclose or suggest the liquid crystal display device of claim 3, in particular the limitations of the common electrode is electrically connected to the conductive layer via a second contact hole provided in the second organic insulating film, wherein the conductive layer is electrically connected to the common wiring via a third contact hole provided in the first organic insulating film, and wherein the pixel electrode overlaps with the common wiring. The prior art does not disclose or suggest the liquid crystal display device of claim 4, in particular the limitations of the common electrode is electrically connected to the conductive layer via a second contact hole provided in the second organic insulating film, wherein the conductive layer is electrically connected to the common wiring via a third contact hole provided in the first organic insulating film, and wherein the pixel electrode overlaps with the common wiring.
The closely related prior art, Ono et al. (US 20050105032) discloses (Figs. 1-12) a liquid crystal display device, comprising: a transistor (TFT1); a source wiring (SD1) electrically connected to the transistor; a conductive layer having the same material as the source wiring; an organic insulating film (PAS); a common electrode (CT); a common wiring (CL) electrically connected to the common electrode; a pixel electrode (PX); and a liquid crystal layer (LC) over the common electrode and the pixel electrode, wherein the organic insulating film is over the source wiring and the conductive layer, and below the source wiring and the conductive layer. 
However, the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of the common electrode is electrically connected to the conductive layer via a second contact hole provided in the second organic insulating film, wherein the conductive layer is electrically connected to the common wiring via a third contact hole provided in the first organic insulating film, and wherein the pixel electrode overlaps with the common wiring. Claim 2 is therefore allowed, as are dependent claims 5, 8, 11, and 14. The prior art does not disclose or suggest the liquid crystal display device of claim 3, in particular the limitations of the common electrode is electrically connected to the conductive layer via a second contact hole provided in the second organic insulating film, wherein the conductive layer is electrically connected to the common wiring via a third contact hole provided in the first organic insulating film, and wherein the pixel electrode overlaps with the common wiring. Claim 3 is therefore allowed, as are dependent claims 6, 9, 12, and 15. The prior art does not disclose or suggest the liquid crystal display device of claim 4, in particular the limitations of the common electrode is electrically connected to the conductive layer via a second contact hole provided in the second organic insulating film, wherein the conductive layer is electrically connected to the common wiring via a third contact hole provided in the first organic insulating film, and wherein the pixel electrode overlaps with the common wiring. Claim 4 is therefore allowed, as are dependent claims 7, 10, 13, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES S CHANG/            Primary Examiner, Art Unit 2871